Title: Thomas Boylston Adams to John Adams, 13 May 1792
From: Adams, Thomas Boylston
To: Adams, John


Dear Sir
Philadelphia May 13th: 1792
Those Letters which I was directed to Copy and deliver to Mr. Cary for insertion in his “Museum”, were prepared in season for last month; when I took them to Cary, he wished me to explain the occasion upon which they were written. I told him that the Gentleman to whom one of the letters is addressed, (Mr. M. Weems), had applied in England for Orders, as an Episcopalian Bishop, but that the law required every person before he could receive orders, to take the Oath of Allegiance to the British Crown,— That as Mr. Weems was an American, the design of his application would be frustrated, by a complyance with this law, so far as regarded taking the Oath,— And that because he had little hope of obtaining his object without a Compliance—he applied to you, by letter, in Holland, desiring your intercession on his behalf, with the Ministers from different Courts, where he might possibly succeed with less difficulty, than in England. That in consequence of this, you applied to Comte Reventlaw, (The Gentleman by whom the other letter was written); and that it was an answer to your’s, addressed to Comte Reventlaw upon the subject of Mr. Weems’s application. I am not certain that this explanation was right, or if it was, that it is sufficient However if it should be both right & sufficient, it was not satisfactory to Cary. He said it would be necessary to “Head” them with a short explanation, of their intent; as well as the occasion upon which they were written. I could tell him no more than I had done; therefore I must request you Sir, to explain the subject to me, that I may satisfy Mr. Cary, (if such a thing is possible). Monsieur Le Comte Reventlaw mentions a resolution of Congress transmitted by you to him; whether it related to this subject, I am ignorant. I can find nothing of the kind in the Journals of Congress, of the 21 March 1785 to which he refers.
I hope to afford you an half hou[r’s] amusement, in perusing the enclosed Pamphlett. It appeared a day or two since, and by those who have seen it, is thought to be well adapted to the purpose intended; which was to ridicule the too prevalent & fashionable doctrines of “Liberality.” The 27 Article of the Confession of faith, is said to be the foundation of all the rest; these principles, if they may be called such, are openly avowed by those who profess to be deeply interested in the Politicks of France; and I believe it impossible to adopt the political, without avowing the religious opinions, of those Societies in France, which as Mr. Burke says, “are termed Philosophical.” I have heard it suggested, that the Secy. of S—— would subscribe cheerfully to all the Articles of the Creed; and that his name would not be an improper substitute, for “A liberal man.” It surely can’t be treason in me, to relate what I have heard. The Letter is addressed to the young man, who advertized in the Newspapers a few weeks since, “that he proposed, preaching a number of discourses against, the divinity of Jesus Christ.” His name is Palmer.
I am Sir / your dutiful Son
Thomas B Adams.
